Case 4:08-cr-00368-WTM-CLR Document 164 Filed 07/10/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
UNITED STATES OF AMERICA,
Vv. CASE NO. CR408-368

MICHAEL ANTHONY GRANT,

Defendant.

Net ee ee

 

ORDER
Before the Court is Defendant Michael Anthony Grant’s Motion
for Immediate Release. (Doc. 153.) In his motion, Defendant requests
that he serve the remainder of his sentence in home confinement due
to the risks of contracting COVID-19 in prison. (Id. at 2.) The
Government has opposed Defendant’s motion. (Doc. 154.) For the
following reasons, Defendant’s motion (Doc. 153) is DISMISSED.
BACKGROUND
In November 2009, Defendant pled guilty to conspiracy to possess
with intent to distribute and to distribute cocaine hydrochloride.
(Docs. 83, 85.) The Court sentenced Defendant to a term of 195 months’
imprisonment. (Doc. 91.) Subsequently, in July 2015, this Court,
pursuant to 18 U.S.C. § 3582(c) (2), reduced Defendant’s sentence to
158 months’ imprisonment. (Doc. 147.) According to the Federal Bureau
of Prisons’ (“BOP”) website, Defendant is currently incarcerated at
Federal Correctional Institution (“FCI”) Jesup located in Jesup,

Georgia, with a projected release date of November 6, 2022. See BOP
Case 4:08-cr-00368-WTM-CLR Document 164 Filed 07/10/20 Page 2 of 4

Inmate Locator, Federal Bureau of Prisons,

 

https://www.bop.gov/inmateloc/ (last visited on July 9, 2020).
ANALYSIS

Defendant now moves the Court for a reduction in sentence in
the form of home confinement. (Doc. 153 at 1.) Defendant’s motion is
primarily based on the COVID-19 pandemic and his assertion that
incarceration during the pandemic endangers his health. (Id. at 1-2.)
Defendant seems to request home confinement pursuant to. the
Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”).
(Id. at 1.)

A defendant’s request for home confinement under the CARES Act
is different than a request for compassionate release pursuant to 18
U.S.C. § 3582(c) (1) (A). See Coronavirus Aid, Relief, and Economic
Security Act, Pub. L. No. 116-136, § 12003(b) (2), 134 Stat. 281

(2020); United States v. Allen, No. 2:14-cr-024, 2020 WL 2199626, at

 

*1 (S.D. Ga. May 6, 2020). Under § 12003(b) (2) of the CARES Act,

if the Attorney General finds that emergency conditions
will materially affect the functioning of the [BOP], the
Director of the [BOP] may lengthen the maximum amount of
time for which the Director is authorized to place a
prisoner in home confinement under the first sentence of
section 3624(c)(2) of title 18, United States Code, as the
Director determines appropriate.

Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-
136, § 12003(b) (2), 134 Stat. 281 (2020). Thus, in placing a defendant
in home confinement, the BOP is utilizing its authority under 18
U.S.C. § 3624(c) (2) and 34 U.S.C. § 60541-not the compassionate

release provision of 18 U.S.C. § 3582(c). United States v. Tandy,

 
Case 4:08-cr-00368-WTM-CLR Document 164 Filed 07/10/20 Page 3 of 4
No. 4:19-cr-159, 2020 WL 2772766, at *1 (S.D. Ga. May 28, 2020);

Allen, 2020 WL 2199626, at *1. Accordingly, “[dJesignation of an
inmate’s place of confinement, including placement in home
confinement, rests within the absolute discretion of the BOP.” United

States v. McCloskey, No. 4:18-CR-260, 2020 WL 3078332, at *2 (S.D.

 

Ga. June 9, 2020); see also United States v. Calderon, No. 1911445,

 

2020 WL 883084, at *1 (llth Cir. Feb. 24, 2020) (explaining that
under 34 U.S.C. § 60541(g) (1) (A) the Attorney General “may” release
eligible elderly offenders, and district court was without

jurisdiction to grant relief); United States v. Greene, No. CR 116-

 

056, 2020 WL 3316987, at *1 (S.D. Ga. June 18, 2020); Allen, 2020 WL
2199626, at *1 (“These statutes do not authorize a federal court to
order the BOP to release a prisoner.”). As a result, to the extent
Defendant is seeking an order from this Court placing him on home
confinement, Defendant’s motion is DISMISSED.

Even if this Court liberally construed Defendant’s motion as
one for compassionate release under 18 U.S.C. § 3582(c) (1) (A), his
motion would be dismissed. Before a defendant can file a motion under
§ 3582(c) (1) (A), he must first have “fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons
to bring a motion on [his] behalf or the lapse of 30 days from the
receipt of such a request by the warden of the defendant’s facility,
whichever is earlier.” 18 U.S.C. § 3582(c) (1) (A). As the Government
notes, Defendant does not state that he has exhausted his

administrative remedies with the BOP. Moreover, nothing in the record
Case 4:08-cr-00368-WTM-CLR Document 164 Filed 07/10/20 Page 4 of 4

indicates that Defendant has attempted to exhaust his administrative
remedies. Because Defendant has not exhausted his administrative
remedies, the Court must dismiss Defendant’s motion.! Tandy, 2020 WL
2772766, at *1 (“Having found that [defendant] has failed to exhaust
his administrative remedies, the Court concludes that it does not

have jurisdiction to decide [his] request.”); see also United States

 

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); United States v. McCloskey,

 

No. 4:18-CR-260, 2020 WL 3078332, at *5 (S.D. Ga. June 9, 2020).
CONCLUSION
For the foregoing reasons, the Court lacks the authority to
release Defendant on home confinement. Accordingly, Defendant’s

motion for immediate release (Doc. 153) is DISMISSED.

%L
SO ORDERED this JO aay of July 2020.

ce?

WILLIAM T. MOORE, gn.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 

1 In his motion, Defendant states that he is more vulnerable to
serious complications from COVID-19 because he suffers from
hypertension and hypercholesterolemia. (Doc. 153 at 1-2.) However,
because Defendant requests home confinement under the CARES Act and
Defendant has not exhausted his administrative remedies under 18
U.S.C. § 3582(c) (1) (A), the Court will not address whether
Defendant’s medical conditions qualify as extraordinary and
compelling reasons for a reduction in sentence.

4
